Citation Nr: 1412123	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for joint pains, muscle aches, fatigue, sleep disturbances, and headaches, all claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1970 and from January 1973 to January 1993.  
This case arises to the Board of Veterans' Appeals (Board) from a May 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for joint pains, muscle aches, fatigue, sleep disturbances, and headaches.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran does not exhibit a disability, described as joint pains, muscle aches, fatigue, sleep disturbances, and headaches, that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 


CONCLUSION OF LAW

A disability described as joint pains, muscle aches, fatigue, sleep disturbances, and headaches was not caused or aggravated by the Veteran's service, and is not due to an undiagnosed illness or a chronic multisymptom illness incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

With regard to the Veteran's claim for service connection, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial May 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service-connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additionally, the July 2010 statement of the case specifically delineated the evidence needed to substantiate such a claim, i.e. to show that the Veteran suffered from a chronic undiagnosed illness or other medically unexplained chronic multi-symptom illness resulting from his service in the Persian Gulf War.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded a VA examination in January 2012 in order to adjudicate his service connection claim.  The Board finds that the VA examinations obtained are adequate to decide the Veteran's claim because they offer clear findings in relation to the conclusions reached.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently suffers from joint pains, muscle aches, fatigue, sleep disturbances, and headaches that are due to an undiagnosed illness related to his service in the Persian Gulf war.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834-36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696-98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are negative for an indication of undiagnosed joint pains, muscle aches, and headaches.  On his September 1992 retirement examination, the Veteran reported having frequent sleep trouble.  The records do show evidence of joint pains related to his lumbar spine disability and injury to the right ring finger, and for which he is already in receipt of service connection. 

Post-service records reflect that in February 1993, the Veteran submitted an application for disability compensation, and at that time did not report that he suffered from joint pains, muscle aches, fatigue, sleep disturbance, or headaches.  He did claim compensation for bilateral leg cramps and bilateral hand pains.  No disability of the legs or hands was found on related VA examination.

Post-service treatment records reflect that in May 2002, the Veteran reported having fatigue and frequent frontal headaches.  He had been in a recent motor vehicle accident and was hit in the head, though he did not lose consciousness.  Among his diagnoses were hyperglycemia and hypertriglyceridemia.  In June 2002, the Veteran reported being fatigued.  He would occasionally awaken at night gasping for air.  The assessment was "fatigue, paroxysmal nocturnal dyspnea and cardiomegaly on chest x-ray, rule out congestive heart failure."  In December 2004, the Veteran reported having chest pain, dyspnea, and fatigue.  He also suffered from diabetes mellitus, hypertension, and gastroesophageal reflux disease.  In November 2005, he reported fatigue and muscle aches associated with an upper respiratory infection.  In July 2008, he was noted to have had diabetes for many years.  His diabetes was associated with fatigue.  More recent VA mental health treatment records reflect that the Veteran suffered from fatigue and sleep disturbances related to bad dreams and to joint pain.  

On January 2012 VA examination, the Veteran reported problems sleeping due to joint pains and having to wake up frequently to urinate.  He denied frequent headaches.  VA treatment records reviewed by the examiner noted that in July 2011, the Veteran had recently lost his son to a suicide and his daughter had passed previously.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's joint pains, muscle aches, fatigue, sleep disturbance, and headaches were not to due an undiagnosed illness.  Rather, the examiner concluded that his joint pains were more likely due to degenerative changes in his shoulders, knees, cervical spine, and lumbar spine, as well as the normal wear and tear process of aging, his occupation, and other events and injuries that occurred after service retirement.  The examiner concluded that his muscle aches were more likely due to medication he was taking for hypercholesterolemia, as well as the psychological effect of his depression due to events that occurred following his retirement from service, as well as normal wear and tear process of aging, his occupation, and other events and injuries that occurred after service retirement.  The examiner concluded that his fatigue was more likely due to the psychological effect of depression and his diabetes, as well as normal wear and tear process of aging, his occupation, and other events and injuries that occurred after service retirement.   His sleep disturbances were more likely related to the psychological effect of depression, joint pains, frequency of urination at night, which could be due to his diabetes or a prostate problem, as well as other events that occurred after retirement from service.  The examiner did not provide an opinion as to the Veteran's headaches, as the Veteran denied experiencing frequent headaches when asked on examination.  Finally, there was no evidence of trigger point tenderness to show fibromyalgia and there was no evidence of chronic fatigue syndrome.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim that his joint pains, muscles aches, fatigue, sleep disturbance, and headaches are due to an undiagnosed illness because none of these claimed conditions meet the standard of a qualifying chronic illness under 38 C.F.R. § 3.17.  Rather, all of these symptoms have been attributed to known causes, disabilities, and diagnoses, including diabetes, aging, psychological disability, medication side effects, urinary frequency, degenerative joint disease, and aging.  The 2012 VA examiner found no indication of an undiagnosed illness, explaining that all of the claimed symptoms were attributable to underlying causes.  Thus, none of the symptoms were unexplained.  In that regard, the examiner found no indication of a medically unexplained chronic multisymptom illness manifested by a cluster of symptoms.  He also found no evidence of chronic fatigue syndrome of fibromyalgia.  Though the Veteran asserts that his symptoms are chronic, in that they have been present for more than six months, such is not enough to meet the definition of a chronic qualifying illness under the regulation.  Thus, despite that the Veteran feels that he suffers from many of the symptoms of an undiagnosed illness or a medically unexplained chronic multisymptom illness, those signs and symptoms have been associated with an etiology or pathophysiology and thus cannot qualify as medically unexplained or an undiagnosed illness.  In so finding, the Board places great probative weight on the June 2012 VA examiner's conclusions, as these opinions were supported by rationale and citations to the factual record and thus are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.")  quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner reviewed the relevant records and provided reasoned medical opinions in finding that the Veteran's reported joint pains, muscle aches, fatigue, and sleep disturbance were related to diagnosed conditions.  And, lastly, although the VA examiner did not provide an opinion regarding the etiology of the Veteran's headaches, it is reasonable that no opinion was provided in light of the fact that the Veteran denied experiencing frequent headaches on examination.  Moreover, the record, which shows one complaint of headaches in 2002, does not show any indication that the Veteran suffered from headaches during the appeal period, which began in 2008.  

Finally, the Board finds that claims for service connection for joint pains, muscle aches, fatigue, sleep disturbances, and headaches must be denied on a direct basis, as these claimed conditions are symptoms of disease or disability and are not individual diagnoses.  In that regard, the Board notes that in the absence of proof of a present disability, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Brammer  v. Derwinski, 3 Vet. App. at 225.  As explained above, joint pains shown in service related to his lumbar spine and right ring finger are already service-connected.  Although the Veteran reported having sleep disturbance in service, he has not been diagnosed with an underlying sleep disorder such as insomnia, thus, there is no current disability.  Importantly, the Veteran has put forth no contentions relating these symptoms to direct service incurrence; rather, he claims that they are solely due to undiagnosed illness.

The Board acknowledges the Veteran's contentions attributing his joint pains, muscle aches, fatigue, sleep disturbances, and headaches to service (specifically as due to an undiagnosed illness from service in the Gulf War).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the cause of the above symptoms falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4   (Fed. Cir, 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran is competent to state that he suffers from the described symptoms, but he is not competent to attribute those symptoms to an undiagnosed illness.

As the preponderance of the evidence is against the claim of service connection for joint pains, muscle aches, fatigue, sleep disturbances, and headaches, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection is denied.


ORDER

Service connection for joint pains, muscle aches, fatigue, sleep disturbances, and headaches, claimed as due to an undiagnosed illness, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


